 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGoldsmith-Louison Cadillac Corp., GoldsmithMotors Corp., a single employer and LocalUnion No. 868, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO.Case 29-CA-13885August 22, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 22, 1990, Administrative Law JudgeRaymond P Green issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions 1 and to adopt the recommendedOrder 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Goldsmith-Lomson Cadillac Corp, 316 North Franklin Street,Hempstead, New York, and Goldsmith Motors,138-49 Hillside Avenue, Jamaica, New York, theirofficers, agents, successors, and assigns, shall takethe action set forth in the Order1 We find no merit in the Respondent's contention that the judge's de-cision contradicts the Regional Director's prior determination that theemployees at the Respondents' Hempstead facility constituted a separateappropriate bargaining unit and not an accretion to the unit at the Re-spondents' Jamaica facility See Case 29-UC-358 There is nothing incon-sistent in the judge's conclusion that the Union, having subsequently ob-tained the support of a majority of the employees in the Hempstead unitfound by the Regional Director to be an appropriate unit, is entitled to berecognized by the Respondents as the representative of those employeesSee The Arundel Corp, 252 NLRB 397, 399 fn 7 (1980)2 In the absence of exceptions to the finding of no violation in the Re-spondent's failure to extend the Jamaica contract to the Hempstead em-ployees, we decline to find that violation or to order the Respondents toentend the Jamaica contract to the Hempstead employeesApril M Wexler, Esq , for the General CounselPerry Heiclecker Esq (Marshall Miller Associates), for theRespondentIrving T Bush, Esq , for the UnionDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was tried in Brooklyn, New York, on January 22,1990 The charge was filed on January 19, 1989, and was299 NLRB No 74amended on February 22, 1989 1 The complaint issuedon February 28, 1989, and alleged m substance that theEmployer refused to recognize and bargain with theUnion at a newly acquired facility after the Union hadobtained majority status among the employeesOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondents admit and I fmd that they are em-ployers engaged in commerce withm the meaning ofSection 2(2), (6), and (7) of the Act It also is admittedand I find that the Union is a labor organization withinthe meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESGoldsmith Motors Corp is an automobile dealershiplocated in Jamaica, New York For some time the sevensalesmen of this Company have been represented for col-lective-bargaining purposes by the Union The mostrecent labor contract covering these employees is effec-tive from February 1, 1987, through January 31, 1990This contract has what is generally termed an "after ac-quired" clause which readsThis Agreement shall cover, in addition to premisespresently occupied, all future locations within thejurisdiction of the Union which the Employer maypurchase, lease or otherwise operate for the pur-poses of the sale of new and used cars during theterm of this Agreement, mcludmg all locations op-erated as a result of expansion or change, to theextent permitted and recognized by the NationalLabor Relations BoardIn or about November 1986, the two shareholders ofGoldsmith Motors Corp (Joel Goldsmith and Anne SLouisan) formed Goldsmith-Louison Cadillac Corp(They each own 50 percent of the new corporation )2Thereafter, in February 1988 this company commencedoperating a Cadillac dealership in Hempstead, NewYork This facility is about 15 to 20 miles from the Ja-maica facility of Goldsmith Motors and there does notappear to be any interchange of nonmanagerial employ-ees from one to the otherIn or about September 1988 the Union demanded rec-ognition as the bargaining agent for the salesmen ofGoldsmith-Lomson contending that the new facility con-stituted an "accretion" to the existing contractual bar-gaining unit in Jamaica, New YorkIn response, the Employer, on September 9, 1988, fileda unit clarification petition in 29-UC-358 On January 5,1989, the Regional Director of Region 29 issued a deci-1 All dates are in 1989 unless otherwise indicated2 At Goldsmith Motors, Joel Goldsmith is the president and AnneLoulson is the secretary-treasurer At Goldsmith-Lowson their positionsare reversed At both locations Goldsmith and Loulson are responsiblefor formulating labor relations and personnel policies GOLDSMITH-LOIJISON CADILLAC CORP521sion in the UC case, concluding that despite the com-monalty of ownership, the unit of employees at theHempstead facility constituted a separate appropriatebargaining unit and therefore was not an accretion to thebargaining unit covered by the collective-bargainingagreement between the Union and Goldsmith MotorsThat decision was thereafter affirmed by the Board onApril 14, 1989In the meantime on September 26, 1988, the Unionfiled an unfair labor practice charge against GoldsmithMotors and Goldsmith-Louison alleging that their failureto recognize the Union as the representative of theHempstead sales employees was a violation of Section8(a)(5) of the Act Since that charge (in Case 29-CA-13705) is not part of the present proceedings, I infer thatthe Regional Director concluded it had no merit becausethe Union, at the time, had no evidence of majority sup-port amongst the Hempstead employeesIn December 1988, Michael Vega, one of the salesmenat Goldsmith-Lomson, spoke to a union shop stewardwho was employed at another car dealership across thestreet As a consequence of that conversation, Vegasigned a union membership card on December 22 and so-licited the other salesman to sign such cards on that samedate In this regard, Vega testified that he handed outthese cards to the other salesmen in the showroom Hefurther testified that some of the employees signed thecards in his presence and that in other instances, the em-ployees handed their signed cards back to him either onDecember 22 or 23 Vega then delivered the cards to theUnionThe record indicates that at the time the cards weresigned, there were six persons employed by Goldsmith-Louison as new-and used-car salesmen Of the six, fivesigned union cards The cards m question are single pur-pose authorization cards and no statements were made tothe signers that the cards would only be used for thepurpose of obtaining an NLRB election There also wasno evidence to suggest that any coercion or other undueinfluence was used to obtain these cards 3 In pertinentpart, the cards readI, the undersigned hereby apply for Admission toMembership in Local 868 of the InternationalBrotherhood of Teamsters and voluntarilychoose and designate it as my representative forpurposes of collective bargaining hereby revokingany contrary designation If admitted to member-ship, I agree to abide by the Constitution of theInternational as well as the Local Constitution andBy-LawsIn short, the General Counsel has established by a pre-ponderance of the evidence that by December 23, 1989,3 The employer in an attempt to challenge the authorization card ofEugene Ackerfeld produced two forms signed by Ackerfeld dunng hisemployment In reviewing these documents, particularly comparing theauthorization card with the tax withholding form, I am not persuadedthat the signatures are different Indeed, without pretending to any par-ticular expertise of handwntmg analysis, I would say that the signatureon the union authorization card is the same as the signature on the with-holding formthe Union represented a majority of the salesmen atGoldsmith-LouisonBy mailgram dated December 27 1988, the Union ad-vised Goldsmith-Lomson that a majority of the Hemp-stead sales employees had signed union cards It went onto request that the Employer "provide them with all thesubstantive working conditions provided in our currentcollective bargaining agreement"On January 4, 1989, the Union sent another mailgramto "Goldsmith Cadillac Hempstead" reading in partIn response to our mailgram to you, we havebeen informed that you are applying the Jamaica lo-cation contract to your Hempstead location It isthe customary and usual practice in situations suchas this that any prior better conditions not in effectin Hempstead will continueSince we advised you that we have been desig-nated by a majority of the sales persons at theHempstead location as their collective bargainingrepresentative we at this time demand that none ofthe existing better conditions be changed withoutconsultation with this organizationOn January 5, 1989, the Employer's counsel replied asfollowsGoldsmith-Louison Cadillac respectfully declines torecognize Local 868 I B T, or any other labor orga-nization, as the exclusive bargaining representativeof the new and used car salesmen employed at theHempstead facility In the event Local 868 wishesto pursue its claim for representation rights, It willhave to do so using the accepted procedures of theNational Labor Relations BoardOn January 11, 1989, the Employer's counsel sent an-other letter to the Union, responding to the two afore-mentioned mailgrams This read in pertinent partFirst, we do not recognize Local 868 as the col-lective bargaining representative of the salesmen atGoldsmith-Louison Cadillac's Hempstead facilityThis was made clear to you in a letter which wassent to youon January 5, 1989 which declinedto grant your union recognition Goldsmith-Lowson still does not recognize Local 868 and, ac-cordingly, you have no legal right to discuss thesubstantive terms and conditions of employment ofthe salesmen with the companySecond, we have never applied the substantiveterms and conditions of Goldsmith Motors' collec-tive bargaining agreement for the salesmen at its Ja-maica facility to Goldsmith-Louison's salesmen atthe Hempstead facility Your assertion that the Ja-maica contract is being applied at Hempstead issimply wrongOn January 26, 1989, the Union sent the followingletter to Joel Goldsmith in care of Goldsmith-LouisonCadillac Corp 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWith respect to our former demand we have re-quested the National Labor Relations Board to in-vestigate the authenticity of the designation cardssigned by your employees. If you would care todesignate. some impartial person to examine the•cards, we will cooperate with the understandingthat whatever the examination discloses will be heldcompletely confidential except the statement thatthe cards are • or not authentic. The number andnames of any cards will not be revealed†exceptthat the person examining the cards may indicatethat the number of signed cards represent a majori-ty of the employees.It is alleged in the complaint and conceded in theanswer that since January 26, 1989, the Respondentshave refused to recognize the Union as the bargainingrepresentative of the sales employees employed by Gold-smith-Louison and have refused to consent to have theUnion's majority status based on authorization cards au-thenticated by a third party.III. ANALYSIS.,. In my opinion, Kroger Co., 219 NLRB 388 (1975), isdispositive of this case. In Kroger the Board held that"additional store clauses," are not be valid insofar as aunion asserts its right to represent employees of an addi-tional facility where the new facility would not consti-tute ' an "accretion" to an existing bargaining unit andwhere the union has not shown that it represents a ma-jority of the new facilities' employees. However, theBoard also held that such clauses may properly be inter-preted to constitute a waiver of an employer's right todemand an election in circumstances where the union hasobtained majority status in the new facility. As stated bythe Board:As we have interpreted them, these clauses arecontractual commitments by the Employer to forgoits right to resort to the use of the Board's electionprocess in determining the Union's representationstatus in these new stores. To permit the Employerto claim the very right which it has forgone, per-haps in return for concessions in other areas, wouldviolate the basic national labor policy requiring theBoard to respect the integrity of collective-bargain-ing agreements. . .The Board has held that an em-ployer may agree in advance of a card count to rec-ognize a union on the basis of a card majority andwe can perceive of no reason why it may not con-tract with the union to do so in advance of the timethe union has commenced organization.4The Union in the present case obtained in December1989 authorization cards from a majority of the sales em-ployees at the Employer's new dealership. Also, the Em-ployer had agreed in advance to recognize the Union atany new facility to the extent permitted by the NationalLabor Relations Board. As this is interpreted to meanthat the Employer agreed in advance to recognize the4 See also Alpha Beta Co., 294 NLRB 228 (1989).Union if the Union obtained majority status at a new lo-cation, I conclude that the Union is entitled to recogni-tion as the bargaining representative of the employees inquestion.5CONCLUSIONS OF LAW1.Goldsmith Motors Corp. and Goldsmith-LouisonCadillac Corp. constitute a single employer which is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local Union No. 868, an affiliate of the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.At all times material the Union has been the exclu-sive representative of certain employees of the Respond-ents in an unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing to recognize the Union as the exclusivecollective-bargaining representative of certain of Re-spondents' employees, the Respondents have refused tobargain in violation of Section 8(a)(1) and (5) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I find that they must be or-dered to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 6ORDERThe Respondents, Goldsmith Motors Corp., Hemp-stead, New York, and Goldsmith-Louison CadillacCorp., Jamaica, New York, their officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to recognize and bargain with LocalUnion No. 868, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO as the exclusive repre-sentative of employees in the unit found appropriate asset forth below:6 In my opinion, the Respondent's reliance on Arundel Corp., 252NLRB 397 (1980), is inapposite. In that case, the administrative lawjudge concluded that an after acquired clause could not be used to auto-matically accrete a separate unit of employees, against their wishes, intoan existing bargaining unit even if they were employed by the same em-ployer. In that case, the charging party union did not in fact, representthe employees it sought to have included in the existing unit and the ad-ministrative law judge concluded that these employees could not beforced to become members of that union. (Indeed they had joined an-other union). Arundel is therefore distinguishable from the present casewherein the Union has obtained valid authorizations from a majority ofthe employees in question.6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. GOLDSMITH-LOUISON CADILLAC CORP523All new and used car and truck salesmen and/orcombination new and used car and truck salesmenof Respondents at their Hempstead, New York Cad-illac dealership, excludmg all other employees,guards and supervisors as defined in Section 2(11)of the Act(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the unit describedabove, concerning terms and conditions of employmentand, if an understanding is reached, embody the under-standing in a signed agreement(b)Post at its facility in Hempstead, New York, copiesof the attached notice marked "Appendix "7 Copies ofthe notice, on forms provided by the Regional Directorfor Region 29 after being signed by the Respondents' au-thorized representative, shall be posted by the Respond-ents immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ents to ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, Join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT refuse to recognize and bargain withLocal Union No 868, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL•CIO as the exclusive rep-resentative of employees in the following appropnatecollective-bargaining unitAll new and used car and truck salesmen and/orcombination new and used car and truck salesmenof Respondents at their Hempstead, New York Cad-illac dealership, excluding all other employees,guards and supervisors as defmed in Section 2(11)of the ActWE WILL NOT in any like or related manner mterferwith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL, on request, bargain with the Union as theexclusive representative of the employees in the unit de-scribed above, concerning terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreementGOLDSMITH MOTORS CORP AND GOLD-SMITH-LOUISON CADILLAC CORP